Order, Family Court, New York County (Lesley Friedland, Referee), entered on or about July 13, 2000, which, to the extent appealed from, granted the petition for custody of the subject child, unanimously affirmed, without costs.
The evidence adduced, most notably the report of the psychiatric expert noting that respondent mother did not recognize the importance of interaction and communication with the subject child, fairly supported Family Court’s determination that it was in the child’s best interests to place him in petitioner father’s care and custody. Favoring this disposition as well is the circumstance that petitioner will also have custody of the subject child’s two older siblings (see Eschbach v Eschbach, 56 NY2d 167, 171-173 [1982]). Concur — Nardelli, J.P., Sullivan, Friedman, Marlow and Gonzalez, JJ.